Exhibit 10x-2


SCHEDULE OF INDEMNIFICATION AGREEMENTS FOR DIRECTORS


 
In accordance with the Instructions to Item 601 of Regulation S-K, the
Registrant has omitted filing the Indemnification Agreements for Directors by
and between Rogers Corporation and the following Directors as exhibits to this
Form 10-K because they are identical to the Form of Indemnification Agreement
for Directors (the “Form Agreement”) by and between Rogers Corporation and
certain Directors, which was filed on Form 8-K on December 14, 2004.
 


1.  
Leonard M. Baker

2.  
Walter E. Boomer

3.  
Edward L. Diefenthal

4.  
Gregory B. Howey

5.  
Leonard R. Jaskol

6.  
Eileen S. Kraus

7.  
William E. Mitchell

8.  
Robert G. Paul

9.  
Charles M. Brennan, III

10.  
Carol R. Jensen

11.  
Dr. J. Carl Hsu

 